OPINION OF THE COURT
Per Curiam.
Order entered June 14, 1999 reversed, with $10 costs, motion granted, and complaint dismissed. The clerk is directed to *518enter judgment in favor of defendant-appellant dismissing the complaint as against it.
The hazard to which plaintiff attributes her fall and injury, an uneven and “uplift [ed]” exterior step on premises owned by defendant-appellant, is not alleged or shown to constitute a defect violative of any specific statutory safety provision (see, Manning v New York Tel. Co., 157 AD2d 264). No basis is shown, therefore, to impose liability upon defendant, an out-of-possession owner which had relinquished control over the premises years before the occurrence of plaintiffs injury (supra; Gomez v Walton Realty Assocs., 258 AD2d 307).
Parness, P. J., McCooe and Gangel-Jacob, JJ., concur.